Case Case
     1:18-cv-02182-JPH-TAB
          18-50100 Doc 88 Document
                           Filed 01/07/19
                                     26 Filed
                                           EOD01/07/19
                                                01/09/19Page
                                                         08:21:41
                                                             1 of 6 PageID
                                                                    Pg 1 of 6#: 275



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 DEBORAH CARUSO the Chapter 7 Trus-           )
 tee for ITT Educational Services Inc., ESI   )
 Service Corp., and Daniel Webster Col-       )
 lege, Inc.,                                  )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:18-cv-02182-JPH-TAB
                                              )
 KEVIN MODANY,                                )
 JOHN E. DEAN,                                )
 C. DAVID BROWN II,                           )
 JOANNA T. LAU,                               )
 THOMAS I. MORGAN,                            )
 JOHN VINCENT WEBER,                          )
 JOHN F. COZZI,                               )
 SAMUEL L. ODLE,                              )
 JERRY M. COHEN,                              )
                                              )
                          Defendants.         )


          ORDER GRANTING MOTION TO WITHDRAW REFERENCE

       This cause is before the Court on Defendants’ Motion to Withdraw the

 Reference (“Defendants’ Motion”) (dkts. 1 and 7). For the reasons set forth

 below, Defendants’ Motion is GRANTED.

       This case arises from the financial collapse of ITT Educational Services,

 Inc. (“ITT”), a publicly traded, for-profit education provider. See Case No. 1:16-

 bk-7207. Plaintiff has filed an adversary proceeding against Defendants for

 breach of fiduciary duty and equitable subordination. Adversary Proceeding

 No. 18-50100, dkt. 3.




                                         1
Case Case
     1:18-cv-02182-JPH-TAB
          18-50100 Doc 88 Document
                           Filed 01/07/19
                                     26 Filed
                                           EOD01/07/19
                                                01/09/19Page
                                                         08:21:41
                                                             2 of 6 PageID
                                                                    Pg 2 of 6#: 276



        Defendants seek to withdraw the reference on the basis that not all

 parties have consented to a jury trial in the bankruptcy court, the bankruptcy

 court cannot issue a final judgment on the breach-of-fiduciary-duty claim and

 judicial efficiency. Dkt. 1 at 3-8. Plaintiff does not oppose Defendants’ Motion

 for withdrawal of the reference. Dkt. 2 at 2.

       The Court agrees that withdrawal of the reference is appropriate. The

 district court has original jurisdiction over all bankruptcy proceedings,

 28 U.S.C. § 1334(b) and may withdraw any proceeding from the bankruptcy

 court “for cause shown.” 28 U.S.C. § 157(d); see also In re Dorner, 343 F.3d

 910, 914 (7th Cir. 2003). While the statute does not provide specific factors to

 consider when evaluating whether there is cause for withdrawal, other courts

 have considered “(1) judicial economy, convenience, and the particular court’s

 knowledge of the facts; (2) the promotion of uniformity and efficiency of

 bankruptcy administration; (3) the reduction of forum shopping and confusion;

 (4) conservation of debtor and creditor resources; (5) whether the proceeding is

 core or non-core; and (6) whether the parties have requested a jury trial.” Levin

 v. FDIC, No. 1:11-cv-704, 2012 WL 177392, at *2 (S.D. Ind. Jan. 19, 2012).

       Regarding the final factor, a bankruptcy judge may conduct a jury trial

 only “with the express consent of all the parties.” 28 U.S.C. § 157(e). Thus,

 “[i]f one of the parties files a jury demand, and all parties do not consent to a

 jury trial in the bankruptcy court, cause for withdrawal is established.” Laura

 B. Bartell, Motions to Withdraw the Reference - An Empirical Study, 89 Am.

 Bankr. L.J. 397, 410 (2015) (collecting cases); see also Wellman Thermal Sys.


                                          2
Case Case
     1:18-cv-02182-JPH-TAB
          18-50100 Doc 88 Document
                           Filed 01/07/19
                                     26 Filed
                                           EOD01/07/19
                                                01/09/19Page
                                                         08:21:41
                                                             3 of 6 PageID
                                                                    Pg 3 of 6#: 277



 Corp. v. Columbia Cas. Co., No. 1:05-cv-1191, 2005 WL 4880619 at *3 (S.D.

 Ind. Oct. 5, 2005) (“[T]he right to a jury trial is sufficient cause to withdraw the

 reference to the bankruptcy court.”) (citing Matter of Grabill Corp., 967 F.2d

 1152, 1156 (7th Cir. 1992)). Here, Defendants do not consent to a jury trial

 before a bankruptcy judge so there is cause to withdraw the reference. Since

 Plaintiff does not oppose the withdrawal on this ground, evaluation of

 otherwise potentially relevant factors is unnecessary.

       While Plaintiff agrees that withdrawal of the reference is appropriate, she

 asks for the bankruptcy court to retain jurisdiction over certain pretrial

 proceedings. Dkt. 2 at 2. In support of this request, Plaintiff points out that

 the bankruptcy court is already familiar with the equitable-subordination

 claim, which is a core bankruptcy claim. Defendants object to Plaintiff’s

 request, arguing that the withdrawal and effective transfer to the district court

 should be complete to include all pretrial matters. Dkt. 6. In support of their

 position, Defendants argue that judicial economy will be best served if the

 Court presides over pretrial matters because it will ultimately preside over the

 trial and issue the final judgment on the equitable-subordination claim. The

 Court concludes that its taking responsibility for all pretrial matters is the best

 course of action.

       Managing the case in this manner promotes judicial economy, a relevant

 consideration when deciding whether to withdraw a reference and related

 issues. Levin, 2012 WL 177392, at *2. Allowing the Court to hear all pretrial

 matters would provide the Court with “valuable familiarity with the case that


                                          3
Case Case
     1:18-cv-02182-JPH-TAB
          18-50100 Doc 88 Document
                           Filed 01/07/19
                                     26 Filed
                                           EOD01/07/19
                                                01/09/19Page
                                                         08:21:41
                                                             4 of 6 PageID
                                                                    Pg 4 of 6#: 278



 could assist it leading up to and through trial.” Wellman, 2005 WL 4880619 at

 *3. Asking the bankruptcy court to familiarize itself with the issues for all

 pretrial motions, only to handoff the case when it comes to final adjudication,

 would result in duplication of work and thus would be an inefficient allocation

 of judicial resources. Moreover, the bankruptcy court would be required to

 submit proposed findings of fact and conclusions of law to the district court for

 final judgment on any proceedings on the equitable-subordination claim.

 28 U.S.C. 157(C)(1). Further, partial withdrawal would place the District Court

 in the position of simultaneously serving as the appellate and trial court over

 different parts of the same case. See 9 Collier on Bankruptcy ¶ 5011.01 (16th

 2018) (noting that the practice of “remanding” a case to the bankruptcy court

 for pretrial matters after withdrawal “should not be countenanced” for this

 reason).

       Finally, while the equitable-subordination claim is a core claim, that

 alone is not a compelling reason for the District Court to limit the scope of the

 withdrawal. The Court has jurisdiction over both core and non-core claims,

 28 U.S.C. § 1334(b), and, as Plaintiff acknowledges, the equitable-

 subordination claim is “intertwined with her breach-of-fiduciary-duty claim”

 and “based on the same facts.” Dkt. 2 at 2. Because the Court “will already be

 familiarizing itself with the facts, issues, and parties,” in order to adjudicate the

 breach-of-fiduciary-duty claims, judicial economy is best served by the District

 Court taking a holistic approach to the entire case, including the equitable-




                                          4
Case Case
     1:18-cv-02182-JPH-TAB
          18-50100 Doc 88 Document
                           Filed 01/07/19
                                     26 Filed
                                           EOD01/07/19
                                                01/09/19Page
                                                         08:21:41
                                                             5 of 6 PageID
                                                                    Pg 5 of 6#: 279



 subordination claims. See Levin, 2012 WL 177392, at *3.

 Accordingly, Plaintiff’s request for the bankruptcy court to retain

 jurisdiction over pretrial matters is denied.

                                 Conclusion

       For the reasons stated above, the Former Directors’ motion to withdraw

 the reference of Adversary Proceeding No. 18-50100 (dkt. 1) is GRANTED.

 The Clerks of the respective courts are directed to effectuate this withdrawal

 and process this case in the district court under this cause number.

 SO ORDERED.

Date: 1/7/2019




 Distribution:

 Richard B. Allyn
 ROBINS, KAPLAN LLP
 rallyn@robinskaplan.com

 Thomas Berndt
 ROBINS KAPLAN LLP
 TBerndt@RobinsKaplan.com

 John Cannizzaro
 ICE MILLER LLP (Columbus)
 john.cannizzaro@icemiller.com

 Michael Collyard
 ROBINS KAPLAN LLP
 mcollyard@robinskaplan.com

 John C. Goodchild, III
 MORGAN LEWIS & BOCKIUS, LLP
 1701 Market Street
 Philadelphia, PA 19103
                                          5
Case Case
     1:18-cv-02182-JPH-TAB
          18-50100 Doc 88 Document
                           Filed 01/07/19
                                     26 Filed
                                           EOD01/07/19
                                                01/09/19Page
                                                         08:21:41
                                                             6 of 6 PageID
                                                                    Pg 6 of 6#: 280




 Gregory Forrest Hahn
 BOSE MCKINNEY & EVANS, LLP (Indianapolis)
 ghahn@boselaw.com

 John C. Hoard
 RUBIN & LEVIN, P.C.
 johnh@rubin-levin.net

 Jeffrey A. Hokanson
 ICE MILLER LLP (Indianapolis)
 jeff.hokanson@icemiller.com

 Carly Kessler
 ROBINS KAPLAN LLP
 ckessler@robinskaplan.com

 Vilda Samuel Laurin, III
 BOSE MCKINNEY & EVANS, LLP (Indianapolis)
 slaurin@boselaw.com

 James P. Moloy
 BOSE MCKINNEY & EVANS, LLP (Indianapolis)
 jmoloy@boselaw.com

 Ronald James Schutz
 ROBINS, KAPLAN LLP
 rschutz@robinskaplan.com

 Paul D. Vink
 BOSE MCKINNEY & EVANS, LLP (Indianapolis)
 pvink@boselaw.com




                                        6
